
	

114 HR 4555 IH: Non-Discrimination of Israel in Labeling Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4555
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Lamborn (for himself, Ms. McSally, Mr. DeSantis, Mr. Franks of Arizona, Mr. Fitzpatrick, Mr. Rouzer, Mr. Costello of Pennsylvania, Mr. Zeldin, Mrs. Black, Mr. Ross, Mr. Walker, and Mr. Cook) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To clarify the application of section 304 of the Tariff Act of 1930 as it relates to articles from
			 areas of the West Bank and Gaza that are not administered by Israel.
	
	
 1.Short titleThis Act may be cited as the Non-Discrimination of Israel in Labeling Act. 2.FindingsCongress finds the following:
 (1)Prior to the issuance of Trade Directive (T.D.) 95–25 and T.D. 97–16, the Customs Service had taken the position that, in order for the country of origin marking of a good which was produced in the West Bank or Gaza Strip to be considered acceptable, the word Israel must appear in the marking designation.
 (2)The Department of State advised the Department of Treasury that, in view of certain developments, principally the Israeli-PLO Declaration of Principles on Interim Self-Government Arrangements (signed on September 13, 1993), also known as the Oslo Accords, the primary purpose of section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) would be best served if goods produced in the West Bank and Gaza Strip under the Palestinian interim self-government were permitted to be marked West Bank or Gaza Strip.
 (3)The Oslo Accords created a new self-rule entity, an interim self-governing Palestinian council, granting it the authority to independently conduct its affairs, including financial matters such as import and export.
 (4)On March 17, 1995, President Clinton signed Presidential Proclamation 6788 designating the West Bank and Gaza Strip as a beneficiary of the generalized system of preferences program.
 (5)The United States Customs Border Protection Cargo Systems Messaging Service guidance dated March 28, 1995, stated: The extension of the generalized system of preferences program to the West Bank and Gaza Strip pursuant to this Presidential Proclamation applies only to goods produced in the areas for which arrangements are being established for Palestinian interim self-government, as set forth in Articles I, III, and IV of the Declaration of Principles on Interim Self-Government arrangements..
 (6)The March 28, 1995, guidance further articulated Articles IV and V of the Declaration of Principles on Interim Self-Government arrangements, stating: It is understood that: Jurisdiction of the Council will cover West Bank and Gaza Strip territory, except for issues that will be negotiated in the permanent status negotiations: Jerusalem, settlements, military location, and Israelis..
 (7)It is the longstanding policy of the United States to oppose any effort to delegitimize Israel. (8)The first free trade agreement by the United States was between the United States and Israel, effective September 1, 1985.
 (9)The United States-Israel Strategic Partnership is a vital asset to United States national, economic, and security interests and any boycott, or sanctions effort, or policy that serves to delegitimize or discriminate against Israel will ultimately harm United States economic interests.
			3.Additional markings of imported articles and containers from the West Bank and Gaza Strip
 (a)Articles of West BankFor purposes of section 304 of the Tariff Act of 1930 (19 U.S.C. 1304), every article of origin of the geographical area known as the West Bank (or the container of any such article) imported into the United States shall be marked in accordance with the requirements of such section, which—
 (1)in the case of an article of an area not administered by Israel in the West Bank, shall include the words West Bank; and
 (2)in the case of an article of an area administered by Israel in the West Bank, shall include the words Israel, Made in Israel, or Product of Israel.
 (b)Articles of Gaza StripFor purposes of section 304 of the Tariff Act of 1930 (19 U.S.C. 1304), every article of origin of the geographical area known as the Gaza Strip (or the container of any such article) imported into the United States shall be marked in accordance with the requirements of such section, and shall include the words Gaza or Gaza Strip.
 (c)Additional requirementThe Secretary of the Treasury or any other competent Federal official (or the official’s designee) may not prohibit the use of any of the markings specified in subsections (a) and (b) for purposes of satisfying the applicable requirements under section 304 of the Tariff Act of 1930 with respect to articles of the West Bank or the Gaza Strip.
 (d)Effective dateThis section shall take effect on the date of the enactment of this Act and shall apply with respect to articles imported into the United States on or after such date of enactment.
			
